Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tracy Lamont Clark petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2254 (2006) petition. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied relief on Clark’s § 2254 petition in a order entered on July 28, 2018. Accordingly, because the district court has recently decided Clark’s case, we deny the mandamus petition as moot. We grant leave to proceed, in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.